Fill In this Information to identify the case:

}
| United States Bankruotcv Court for the:
_ Northern District of California

wre

Case number (if known): ---- - ~~ -- - ~~~ Chapter 15 O) Check if this is an
nae 2 --- — == tee amended filing

Official Form 401
Chapter 15 Petition for Recognition of a Foreign Proceeding = 1215

If more space Is needed, attach a separate sheet to this form. On the top of any additional pages, write debtor’s name and case number (if known).

 

-

M.A. Mobile Ltd.

1. Debtor’s name

2. Debtor’s unique identifier For non-individual debtors:

Q) Federal Employer Identification Number (EIN) ___ 7
California Secretary of State

WW other 201009810281 . Describe identifier LLC Entity File Number _.
For Individual debtors:

QO) Social Security number: xxx - x%-

Q1 Individual Taxpayer Identification number (ITIN): 9 xx — xx -

OQ Other . Describe identifier

 

3. Name of foreign . : :
representative(s) Stanley DeFreitas, CPA, DeFreitas & Associates

 

4. Foreign proceeding in which tea ge
anpokitinent ot dis foreign Liquidation of Company Because of Insolvency

representative(s) occurred

 

5. Nature of the foreign
proceeding 9 Check one:

Foreign main proceeding

Foreign nonmain proceeding

Foreign main proceeding, or in the alternative foreign nonmain proceeding

6. Evidence of the foreign
proceeding

A certified copy, translated into English, of the decision commencing the foreign proceeding and
appointing the foreign representative is attached.

A certificate, translated into English, from the foreign court, affirming the existence of the foreign
proceeding and of the appointment of the foreign representative, is attached.

B O O OOB

Other evidence of the existence of the foreign proceeding and of the appointment of the foreign
representative is described below, and relevant documentation, translated into English, is attached.

Notice of Liquidation and Plan of Liquidation,

 

7. Is this the only foreign

 

QO) No. (Attach a statement identifying each country in which a foreign proceeding by, regarding, or against the
proceeding with respect to debtor is pending.)
the debtor known to the W y
foreign representative(s)? se
Official Form 401 Chapter 15 Petition for Recognition of a Foreign Proceeding page 1

Case: 21-30101 Doc#1 Filed: 02/05/21 Entered: 02/05/21 15:14:50 Page 1 of 3
Case {iW known),

 

 

Debtor M.A. Mobile Ltd.

 

8. Others entitled to notice

 

Attach a list containing the nama and addresses of:
(i) all persons or bodies authorized to administer forelgn proceedings of the debtor,

(i) all parties to litigation pending in the United States in which the debtor is a party at the time of filing of this
petition, and

(i) all entities against whom provisional rellef Is being sought under § 1519 of the Bankruptcy Code.

 

9, Addresses

 

 

Country where the debtor has the center of its
matin tnterests:

Oebtor’s registered office:

Commonwealth of Dominica Corner of Church Street and Old Street

 

 

 

 

- Number Street
P.O. Box
Roseau, Commonwealth of Dominica
City State/Province/Region ZIP/Postal Code
Country

Individual debtor's habitual residence: Address of forelgn representativo(s):
DeFreitas & Associates

Davis Bros. Building, Fond Cole

 

 

Number Street Number Street
P.O. Box 2254
P.O, Box P.O. Box

Roseau, Commonwealth of Dominica

 

 

 

10, Debtor’s website (URL)

11. Type of debtor

Official Form 401

_,Q_individuat

 

City State/Province/Region ZIP/Postal Code Clty Stete/Province/Region ZIP/Postal Code
Country Country

None

Check one:

Q  Non-individua! (check one):

QO Corporation. Attach a corporate ownership statement containing the information
described In Fed. R. Bankr. P. 7007.1.

Q Partnership Limited Company registered in California
@ other. specity:_as Limited Liability Company

Chapter 15 Petition for Recognition of a Foreign Proceeding page 2

Case: 21-30101 Doc#1 Filed: 02/05/21 Entered: 02/05/21 15:14:50 Page 2 of 3
Case number (/f known»,

 

Debtor M.A. Mobile Ltd.

12. Why is venue properin this Check one:
district? Q Debtor's principal place of business or principal assets in the United States are in this district.

{3 Debtor does not have a place of business or assets in the United States, but the following
action or proceeding in a federal or state court is pending against the debtor in this district:

M.A. Mobile Ltd. v. Indian Institute of Technology Kharagpur, et al.

OQ Ifneither box is checked, venue is consistent with the interests of justice and the convenience
of the parties, having regard to the relief sought by the foreign representative, because:

 

oan

¢
13, Signature of foreign

representative(s) | request relief in accordance with thapter 15 of title 11, United States Code.

| am the foreign representative of a debtor in a foreign proceeding, the debtor is eligible for the
relief sought in this petition, and | am authorized to file this petition.

| have examined the information in this petition and have a reasonable belief that the
information is true and correct.

rp aly perjury that the foregoing is true and correct,

ol SF

Signature of foreign representative

Executed on G2 0S 22 f

MM /DD/ YYYY

  

Stanley DeFreitas

 

Printed name

x

Signature of foreign representative

 

Printed name

Executed on
MM /DD/ YYYY

Signature of Attorney for foreign representative

14, Signature of attorney

Date Ox, OS fv. Al

MM /DD/YYYY

David M. Hellman, Esq.
Printed name

Law Office of David M. Hellman

Firm name

851 Irwin Street, Suite 205
Number Street

San Rafael, CA 94901
City State ZIP Code

 

(415) 457-4411 david@davidhellman.com

 

Official Form 401

Contact phone

Email address

 

 

53736 California
Bar number State
Chapter 15 Petition for Recognition of a Foreign Proceeding page 3

Case: 21-30101 Doc#1 Filed: 02/05/21 Entered: 02/05/21 15:14:50 Page 3 of 3
